Per curiam.

The matter assigned as Error existed at the time of rendering the judgment on the confession of the plaintiff in Error, and is as much released by the Statute as if a formal release had been sealed and delivered. If the Court had not by Law jurisdiction of the subject matter, neither the writ, nor confession of judgment, could have given it. The chief end’ of the writ and declaration is, to bring the defendant before the Court, and give him notice of the cause and nature of the action, that he may have opportunity to defend. If he waives his right, acknowledges himself duly before the Court, and consents that judgment may be rendered against him for a certain amount, 1 e cannot afterwards be permitted to complain of irregularities.
Judgment affirmed.